OPINION OF THE COURT
PER CURIAM.
This is an appeal from a final order of the United States District Court for the District of Delaware granting appellee’s motion for summary judgment with respect to some of its claims. Since the order granting summary judgment, if affirmed, wholly disposes of the case and the district court has certified it for appeal under Federal Rule of Civil Procedure 54(b), we have jurisdiction under 28 U.S.C.A. § 1291 (West Supp.1988). On the merits, the judgment of the United States District Court for the District of Delaware is affirmed on the opinion of Judge James L. Latchum, reported at 693 F.Supp. 88 (D.Del.1988).